DETAILED ACTION
This is the final Office action and is responsive to the papers filed 04/18/2022.  The amendments filed on 04/18/2022 have been entered and considered by the examiner.  Claims 21-40 are currently pending and examined below.  Claims 21, 28, 30-31, 38, and 40 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on pages 9-11 filed on 04/18/2022 regarding the previous action are persuasive.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-28, 30-32, 34-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (US 20180204338 A1; hereinafter Narang) in view of Benemann et al. (US 10582137 B1; hereinafter Benemann).

Regarding claims 21 and 31, Narang discloses:
A robot (Fig. 1 – robotic device 110; [0028]) and method of localization by synchronizing multi sensors, the robot comprising: 
wheels (Fig. 1 – mechanical drive system 130) configured to move the robot (mechanical drive system 130 includes wheels for moving the robotic device; [0028]); 
a first sensor (Fig. 1 –114/116) configured to acquire first type information (Fig. 2 – obtain 202/204) for performing simultaneous localization and mapping (SLAM) (114/116 obtains 202/204 for generating a 3D map of an environment; [0028]) by using a front-end step and a back-end step, wherein the front-end step comprises acquiring sensor information and generating information used for performing SLAM based on the acquired sensor information (114/116 obtains 202/204 for localizing and mapping; [0032], [0034]), wherein the back-end step (SLAM back-end optimization; [0050]) comprises collecting pieces of sensor information acquired in the front-end step, creating an optimized map (generates a high-quality map reconstruction; [0061]), and estimating a position of the robot (estimates a position of the robot device 110; [0071]); 
a second sensor (Fig. 1 – 114/116) configured to acquire second type information (Fig. 2 – obtain 202/204) for performing SLAM (114/116 obtains 202/204 for generating a 3D map of an environment; [0028]); and 
a controller (Fig. 1 – processor 124) configured to: 
generate a first type odometry information (Fig. 2 – odometry 208/210) using the first type information acquired by the first sensor (the processor 124 performs odometry 208/210 using 202/204; Fig. 2, [0028], [0030], [0033]-[0036]); 
after generating the first type odometry information, generate a second type odometry information (Fig. 2 – odometry 208/210) using the second type information acquired by the second sensor (after the processor 124 performs odometry 208/210 using 202/204, the processor 124 performs the other odometry 208/210 using the other 202/204; Fig. 2, [0028], [0030], [0033]-[0036], [0039]); and 
localize the robot by combining the generated first type odometry information and the generated second type odometry information (processor 124 estimates a change in position relative to a starting position by performing sensor fusion 212 that fuses 208 and 210; Fig. 2, [0028], [0030], [0033]-[0036]).

Narang does not specifically disclose:
wherein the controller is further configured to: 
control the first sensor and the second sensor to perform SLAM based on lengths of time taken by the first sensor and the second sensor to acquire or process data; and 
adjust a time point for when the first sensor and the second sensor perform a subsequent front-end step during synchronization of the first and second sensors using a respective lengths of time taken by the first sensor and the second sensor to perform the front-end step.

However, Benemann discloses:
wherein the controller is further configured to: 
control the first sensor (image sensor 502/LIDAR sensor 504; [0048]) and the second sensor (LIDAR sensor 504/image sensor 502; [0048]) to perform SLAM based on lengths of time (time period; [0050]) taken by the first sensor and the second sensor to acquire or process data (the sensor synchronization component(s) 512 may trigger the image sensor 502 to perform a rolling shutter image capture 518 of a scene during a time period in which the LIDAR sensor 504 is capturing LIDAR data of at least a portion of the scene; [0050]); and 
adjust a time point for when the first sensor and the second sensor perform a subsequent front-end step during synchronization of the first and second sensors using a respective lengths of time taken by the first sensor and the second sensor to perform the front-end step (the sensor synchronization component(s) 512 may cause the image sensor 502 to adjust an exposure time of at least one scan line of the rolling shutter image capture 518, e.g., based at least in part on time data associated with one or more scan lines of the rolling shutter image capture 518 and/or time data associated with one or more scan lines of a prior rolling shutter image capture; [0055]).

Narang and Benemann are both considered to be analogous because they are in the same field of autonomous vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Narang’s vehicle localization to further incorporate Benemann’s image/LIDAR sensor synchronization for the advantage of accurately associating image data with LIDAR data which results in facilitating subsequent processes to be performed accurately, processes such as (e.g., camera calibration, 3D reconstruction, tracking, feature extraction, and the like) which are dependent on image data/LIDAR data (Benemann’s [0015]).

Regarding claims 22 and 32, Narang discloses:
wherein the first sensor is configured to acquire information more rapidly than the second sensor (114 is a machine vision monocular camera and 116 is a multi-channel line scanner.  114 and 116 acquire sensor data at different rates, thus 114 may acquire sensor data more rapidly than 116 sensor, or vice versa; [0030]).

Regarding claims 24 and 34, Narang discloses:
wherein the second type odometry information is generated based on applying the generated first type odometry information (when performing sensor fusion 212, the system may initially start with one sensor-based odometry and then supplement or otherwise modify the result based on data from one or more of the other sensors; [0039]).

Regarding claims 25 and 35, Narang discloses:
wherein the first type odometry information and the second type odometry information are generated based on satisfying a first condition or a second condition (odometry 208 and odometry 210 are motion estimates, which is the change of position relative to a starting position.  The change of position relative to a starting position should be based on both the distance and angle; [0035]-[0036]), wherein the first condition corresponds to the robot moving past a preset distance (distance defined by the change of position relative to the starting position; [0035]-[0036]) and the second condition corresponds to the robot moving past a preset angle with respect to a forward direction of the robot (angle defined by the change of position relative to the starting position; [0035]-[0036]).

Regarding claims 26 and 36, Narang discloses:
wherein the first sensor is a 2-dimensional LiDAR sensor (Fig. 1 – LiDAR sensor 116) configured to generate a LiDAR frame and the second sensor is a camera sensor (Fig. 1 – camera 114), and wherein the controller is further configured to: 
generate LiDAR odometry information using the generated LiDAR frame at a time point based on the LiDAR frame being generated prior to the time point (the processor 214 performs laser scanner odometry 210 in real time; Fig. 2, [0028], [0030], [0033]-[0036]), 
cause the camera sensor to generate a visual frame at the time point (the processor 214 obtains camera image 202 in real time; Fig. 2, [0028], [0030], [0033]-[0036]), 
generate visual odometry information using the generated visual frame generated (the processor 124 performs visual odometry 208 using camera image 202; Fig. 2, [0028], [0030], [0033]-[0036]), and 
generate a map using the generated LiDAR odometry information and the generated visual odometry information (processor 124 generates a 3D map registration by performing sensor fusion 212 that fuses the visual odometry 208 and the laser scanner odometry 210; Fig. 2, [0028], [0030], [0033]-[0036]), wherein the robot is localized based on comparing the generated map with a stored map (the processor 124 performs global registration 216 to perfect the map; [0040]).

Regarding claims 27 and 37, Narang discloses:
wherein the first sensor is a camera sensor (Fig. 1 – camera 114) configured to generate a visual frame and the second sensor is a 3-dimensional LiDAR sensor (Fig. 1 – LiDAR sensor 116), and wherein the controller is further configured to: 
generate visual odometry information using the generated visual frame at a time point based on the visual frame being generated prior to the time point (the processor 214 performs visual odometry 208 in real time; Fig. 2, [0028], [0030], [0033]-[0036]), 
cause the 3-dimensional LiDAR sensor to generate a LiDAR frame at the time point (the processor 214 obtains laser scanner data 204 in real time; Fig. 2, [0028], [0030], [0033]-[0036]), 
generate LiDAR odometry information using the generated LiDAR frame (the processor 124 performs laser scanner odometry 210 using laser scanner data 204; Fig. 2, [0028], [0030], [0033]-[0036]), and 
generate a map using the generated visual odometry information and the generated LiDAR odometry information (processor 124 generates a 3D map registration by performing sensor fusion 212 that fuses the visual odometry 208 and the laser scanner odometry 210; Fig. 2, [0028], [0030], [0033]-[0036]), wherein the robot is localized based on comparing the generated map with a stored map (the processor 124 performs global registration 216 to perfect the map; [0040]).

Regarding claims 28 and 38, Narang discloses:
wherein the controller is further configured to generate a map by combining the generated first type odometry information and the generated second type odometry information (processor 124 generates a 3D map registration by performing sensor fusion 212 that fuses the visual odometry 208 and the laser scanner odometry 210; Fig. 2, [0028], [0030], [0033]-[0036]), and wherein localizing the robot further comprises performing the back-end step using constraint information corresponding to the first sensor and constraint information corresponding to the second sensor (the processor 124 performs SLAM back-end optimization that further impose constraints on landmark extraction; [0050], [0054]).

Regarding claims 30 and 40, Narang discloses:
wherein the first sensor or the second sensor is a LiDAR sensor (Fig. 1 – LiDAR sensor 116) configured to sense a distance between an external object (object in the environment; [0037]) to the robot and the robot and to generate a first LiDAR frame (the LiDAR sensor 116 returns the distance between the LiDAR sensor 116 and a point on a surface of the object; [0037]), 
wherein the second sensor or the first sensor is a camera sensor (Fig. 1 – camera 114) configured to capture an image of an object outside of the robot and to generate a first visual frame (the camera 114 obtains camera image 202 for generating 3D map registration; Fig. 2, [0028], [0030], [0033]-[0036]), and 
wherein the robot further comprises a map storage (Fig. 1 – memory 126) that is configured to store: 
a LiDAR branch including a plurality of LiDAR frames (LiDAR scans; [0047]) comparable with the first LiDAR frame (LiDAR scans occurring immediately before or after the instance of the scan; [0047]), 
a visual branch including a plurality of visual frames (sequence of images; [0032]) comparable with the first visual frame, 
a graph including a backbone with two or more frame nodes (points; [0036]) that are each associated with at least one of the stored LiDAR frames or the stored visual frames (points representing a sensor’s motion as a result of the process of estimating the motion of the sensor; [0036]), and 
odometry information between the frame nodes (odometry refers to a collection of points representing a sensor’s motion as a result of the process of estimating the motion of the sensor; [0036]).

Claims 23, 29, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Narang in view of Benemann and in view of Adachi et al. (JP 2019053391 A; hereinafter Adachi).

Regarding claims 23 and 33, Narang discloses:
wherein the first type odometry information and the second type odometry information are generated using the generated odometry information (odometry 208 and 210 are motion estimates of the robotic device 110; [0036]).

Narang and Benemann do not specifically disclose: 
wherein the robot further comprises a wheel encoder configured to generate wheel odometry information by combining information on rotations of the wheels or information on directions of the wheels, and wherein the first type odometry information and the second type odometry information are generated using the generated wheel odometry information.

However, Adachi discloses:
wherein the robot (Fig. 1 – mobile unit 10) further comprises a wheel encoder (Fig. 1 – rotary encoder 108) configured to generate wheel odometry information (odometry information; [0003], [0042]) by combining information on rotations of the wheels (odometry information on integrated value of the rotational speed; [0003]) or information on directions of the wheels, and wherein the odometry information are generated using the generated wheel odometry information (odometry information on the mobile unit 10  is acquired using wheel odometry; [0003]).

Narang and Adachi are both considered to be analogous because they are in the same field that generates map using odometry information of the moving robots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Narang’s method to generate map using the odometry to further incorporate Adachi’s method to use the odometry information of the wheel.  Doing so would aid in more accurately acquiring odometry information of a moving object (Adachi’s [0006]). 

Regarding claims 29 and 39, Narang and Benemann do not specifically disclose:
wherein the robot further comprises a wheel encoder that is configured to generate wheel odometry information by combining information on rotations of the wheels or information on directions of the wheels, and wherein the controller is further configured to: 
generate a first position correction matrix using a first wheel odometry information generated by the wheel encoder and a first position information at a previous time point, 
transform the generated first position correction matrix into a second position correction matrix using the generated first position information and a second wheel odometry generated by the wheel encoder at a current time point, and 
generate a second position information based on combining the second position correction matrix and a variation of the second wheel odometry information.

However, Adachi discloses:
wherein the robot (Fig. 1 – mobile unit 10) further comprises a wheel encoder (Fig. 1 – rotary encoder 108) that is configured to generate wheel odometry information (odometry information; [0003], [0042]) by combining information on rotations of the wheels (odometry information on integrated value of the rotational speed; [0003]) or information on directions of the wheels, and wherein the controller is further configured to: 
generate a first position correction matrix using a first wheel odometry information generated by the wheel encoder and a first position information at a previous time point (a first position estimation device 103 that sequentially outputs first position information indicating estimated values of the position and direction of the mobile body on the basis of sensor data output from the external sensor; [0040]), 
transform the generated first position correction matrix into a second position correction matrix using the generated first position information and a second wheel odometry generated by the wheel encoder at a current time point (second position estimation device 109 that obtains a measured value or an estimated value of the rotational speed, and indicates an estimated value of the position and orientation of the mobile unit 10 based on the measured value or the estimated value; [0040]), and 
generate a second position information based on combining the second position correction matrix and a variation of the second wheel odometry information (second position estimation device 109 that generates and sequentially outputs second position information indicating estimated values of the position and direction of the mobile body on the basis of a measured value or an estimated value of the rotational speed of each drive wheel; [0042]).

Narang and Adachi are both considered to be analogous because they are in the same field that generates map using odometry information of the moving robots.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Narang’s method to generate map using the odometry to further incorporate Adachi’s method to use the odometry information of the wheel.  Doing so would aid in more accurately acquiring odometry information of a moving object (Adachi’s [0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ma et al. (US 10996072 B2) discloses systems and methods for updating a high-definition map.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665